FILED
                               NOT FOR PUBLICATION                          SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ABD EL AZIZ MINSSY, a.k.a. Abd El                  No. 10-73118
Aziz Fahmy Minssy; et al.,
                                                   Agency Nos. A046-835-473
               Petitioners,                                    A046-835-474
                                                               A046-835-475
  v.                                                           A046-835-476

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Abd El Aziz Minssy and his family, natives and citizens of Egypt, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen based on ineffective assistance of counsel. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen on the ground that petitioners failed to establish that the alleged ineffective

assistance of their former attorney may have affected the outcome of their

proceedings. See id. at 793-94 (to prevail on an ineffective assistance of counsel

claim, a petitioner must demonstrate prejudice). We reject petitioners’ contention

that the BIA applied the wrong legal standard.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73118